Scudder, J.
(concurring in part and dissenting in part). Because we conclude that CPLR 3018 (b) does not require defendant to plead as an affirmative defense its intention to seek a posttrial offset of damages from a collateral source, we concur in part and dissent in part. The majority concludes “that collateral sources of payment pursuant to CPLR 4545 must be pleaded as an affirmative defense ***[,] based on the broad mandate set forth in CPLR 3018 (b) that ‘[a] party shall plead all matters which if not pleaded would be likely to take the adverse party by surprise or would raise issues of fact not appearing on the face of a prior pleading.’ ” Examples of affirmative defenses set forth in CPLR 3018 (b) are “arbitration and award, collateral estoppel, culpable conduct claimed in diminution of damages as set forth in article fourteen-A [i.e., cases in which contributory negligence or assumption of risk is established], discharge in bankruptcy, facts showing illegality *76either by statute or common law, fraud, infancy or other disability of the party defending, payment, release, res judicata, statute of frauds, or statute of limitation.” The purpose of pleading affirmative defenses is to “eliminate surprise and to permit the [claimant] to know what contentions will be interjected by way of defense to his claim” (5 Weinstein-KornMiller, NY Civ Prac ¶ 3018.13, at 30-408).* Here there was no surprise to claimant that defendant sought to reduce its liability by the amount of payments received by decedent’s son from a collateral source. Moreover, “thé Legislature intended [CPLR 4545] to define an evidentiary rule which is to be applied only where the matter is tried and a judgment in favor of a [claimant] has been ‘awarded’ ” (Teichman v Community Hosp. of W. Suffolk, 205 AD2d 16, 19, mod on other grounds 87 NY2d 514). In the event that evidence of collateral source payments is presented during a bench trial, it is done so for purposes of judicial economy, “because of a presumed lack of prejudice” (Alexander, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C4545:3, at 349), not as a defense to the claim. Whereas the posttrial application seeking to reduce defendant’s liability for economic damages does not impact upon a court’s function to determine matters of law affecting the claim or upon a court’s fact-finding function to determine liability and damages, an affirmative defense does impact upon those functions.
As the majority correctly notes, “[u]nder [CPLR 3018 (b)], partial defenses and matters that tend to mitigate damages must be pleaded affirmatively” (Davis v Davis, 49 AD2d 1024, 1024). However, in our view, that principle set forth in Davis is not applicable here. This Court determined in Davis that Supreme Court properly refused to admit evidence at trial concerning the availability and nonuse of seatbelts and refused to permit defendant to amend his answer to assert as an affirmative defense that plaintiff failed to wear her seatbelt. It is defendant’s burden at trial (see generally id.) to establish that damages should be mitigated, i.e., that claimant failed “to use ordinary care to alleviate the effects of the injury” (Black’s Law Dictionary 1018 [7th ed 1999]; see also 1B NY PJI3d 1455 [2002]). Pursuant to CPLR 4545 (a), however, an award of *77damages for past or future economic cost or expense may be reduced by the amount of any collateral source that shall replace or indemnify the cost or expense. That section abrogated the common-law rule precluding the reduction of a personal injury award by payments received by claimant from other sources; it “was intended to eliminate double recoveries” (Bryant v New York City Health & Hosps. Corp., 93 NY2d 592, 607; cf. Shue v Red Cr. Cent. School Dist., 266 AD2d 899, 900-901). The issue whether there is another source from which claimant is or will be compensated for economic loss is not relevant to the issues whether defendant is liable to claimant, whether claimant is entitled to damages, or whether the damages may be mitigated. Thus, in our view, collateral sources of payment pursuant to CPLR 4545 need not be pleaded as an affirmative defense. In any event, the failure to plead a collateral source of payment as an affirmative defense would not prevent defendant from asserting its right to reduce its liability for damages based on such payments from a collateral source where, as here, “an issue of public policy” is involved (Carlson v Travelers Ins. Co., 35 AD2d 351, 354; see generally 5 Weinstein-Korn-Miller, NY Civ Prac ¶ 3018.18).
Wisner, J.P., and Gorski, J., concur with Hurlbutt, J.; Scudder and Lawton, JJ., concur in part and dissent in part in a separate opinion by Scudder, J.
It is hereby ordered that the order so appealed from be and the same hereby is reversed, on the law and in the exercise of discretion, without costs, the answer is deemed amended and the matter is remitted to the Court of Claims for further proceedings in accordance with the opinion by Hurlbutt, J.

 Whalen v Kawasaki Motors Corp. (92 NY2d 288), cited by the majority, is not instructive. General Obligations Law § 15-108, the statute at issue in that case, is concerned with the payment to a plaintiff for the release from liability of a joint tortfeasor. Release and payment are specifically enumerated in CPLR 3018 (b) as affirmative defenses that must be pleaded.